Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 32-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,5-11,26,28-31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deb (20140377662).
	Deb teaches an aerogel including LiTiVB [0003]. Although the size of the boride particles is not disclosed the pore size may be 2 to 200 nm which it would be expected that the particles would be substantially less than the pore size. Figure 1 shows the pores (12) are substantially larger than the particles (14).
	With respect to claim 2, LiTiVB is considered to be a type of titanium boride.
	With respect to claim 3, titanium and vanadium are included in the metal boride particles.
	With respect to claim 5, Deb teaches a microporous article where the pore size is 2 nm or less therefor it would be expected the particle size would be less than 100nm.
	With respect to claim 6, a boride aerogel would be expected to be somewhat electrical insulating as well as the claim fails to define electrically insulating.
With respect to claims 7-10,30,31, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
	With respect to claim 11, Deb does not include oxides.
	With respect to claim 26, Deb does not teach multiple phases.
	With respect to claim 28, Deb does not teach boron oxide.
	With respect to claim 29, Deb does not teach the presence of free boron metal.
Response to Arguments
	Applicants argument that Deb does not disclose the boron component in Deb’s aerogel is a boride is not persuasive in overcoming the rejection. Deb teaches LiTiVB2 aerogel, figure 3. The rejected claims do not exclude multiple metals nor does the language “metal boride” require the presence of only one metal. Claim 3 as originally filed clearly shows the terminology “metal boride” encompassed more than one metal in view of the terminology “aerogel structure includes at least one metal”. Deb uses the terminology “boride” in describing the aerogel [0016,0038].
Allowable Subject Matter
Claim 4 is allowed.
The prior art of record fails to teach or fairly suggest a metal boride aerogel comprising a three-dimensional aerogel structure comprising metal boride particles having an average diameter of less than one micron, wherein the metal boride aerogel has, at least in part, a composition of metal boride carbon oxide denoted as MBxCyOZ, wherein x is a number in a range of greater than zero and less than ten, wherein y is a number in a range of greater than zero and less than ten, wherein z is a number in a range of greater than or equal to zero and less than ten.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest the metal boride particles consist of a single metal and boron. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Keg
09/14/2022
/KARL E GROUP/Primary Examiner, Art Unit 1731